Citation Nr: 9900666	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  93-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asthmatic bronchitis, 
diabetes mellitus, hypertension, a large lump posterior to 
the axilla, and vitiligo of the hands, to include as 
residuals of exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

When this claim was remanded in May 1995, a claim for service 
connection for a skin disorder as a residual of exposure to 
mustard gas was not on appeal.  (The Board notes that service 
connection for a skin disorder on a direct basis was denied 
in April 1949.)  The issue of a skin disorder, specifically, 
vitiligo of the hands, as secondary to mustard gas exposure, 
was developed, however, and the claim was denied.  See the 
June 1998 Supplemental Statement of the Case in which a skin 
disorder is not listed as at issue, but is addressed by the 
RO in the Reasons and Bases portion of the rating 
decision.  As a result of the aforementioned development, 
this issue will also be addressed in this decision.  


CONTENTIONS OF APPELLANT ON APPEAL

It is contended by and on behalf of the veteran that the RO 
was incorrect in denying his claim for service connection for 
asthmatic bronchitis, diabetes mellitus, hypertension, a 
large lump posterior to the axilla, and vitiligo of the hands 
as secondary to mustard gas exposure.  Specifically, the 
veteran reports in a January 1993 statement that he was 
exposed to mustard gas while assigned to Camp Wallace in 
Texas.  He maintains that 36 mustard gas tests were 
conducted, occurring during basic training in March, April, 
and May of 1943.  




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for 
asthmatic bronchitis, diabetes mellitus, hypertension, a 
large lump posterior to the axilla, and vitiligo of the 
hands, to include as residuals of exposure to mustard gas 
exposure.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.  

2.  The veteran has current manifestations of asthmatic 
bronchitis, diabetes mellitus, hypertension, a lump posterior 
to the axilla, and vitiligo of the hands.  

3.  The record does not support a finding that the veteran 
was exposed to mustard gas during service.  

4.  There is no persuasive medical evidence linking the 
veterans asthmatic bronchitis, diabetes mellitus, 
hypertension, a large lump posterior to the axilla, or 
vitiligo of the hands, to an inservice injury or disease, to 
include exposure to any gas other than mustard gas.  




CONCLUSIONS OF LAW

The veterans asthmatic bronchitis, diabetes mellitus, 
hypertension, a large lump posterior to the axilla, and 
vitiligo of the hands were not incurred in or aggravated by 
service, to include as residuals of mustard gas.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.316 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Under 38 C.F.R. § 3.316 (1994), exposure to mustard gas while 
participating in full-body, field, or chamber experiments to 
test protective clothing or equipment during World War II, 
together with the development of a chronic form of any of the 
following conditions manifested subsequent thereto, is 
sufficient to establish service connection for that 
condition:  Laryngitis, bronchitis, emphysema, asthma, 
conjunctivitis, keratitis, and corneal opacities.  The above 
regulation codifies VAs acknowledgment that certain chronic 
disabilities may have been caused by inservice exposure to 
mustard gas during the chemical warfare testing conducted by 
the military during World War II.  The regulation does not 
require the development of the disease within any specified 
time after service.  

During the pendency of this appeal, in January 1994, VA 
expanded the list of diseases subject to service connection 
under 38 C.F.R. § 3.316 to include scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer (except 
mesothelioma), squamous cell carcinoma of the skin, and acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316 (1998).  (The 
veterans claim for entitlement to service connection for 
asthmatic bronchitis based on exposure to mustard gas could 
be granted if verification of exposure to mustard gas can be 
obtained.)  

The United States Court of Veterans Appeals (Court) has held 
that for the purpose of appeals, where the law or regulations 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied unless provided otherwise by statute.  Karnas v. 
Derwinski, 1 Vet. App.  308, 312-313 (1991).  Therefore, the 
Board must evaluate which version of 38 C.F.R. § 3.316 would 
be more favorable to the appellant.  (The Board notes that 
the veteran has been provided with both the old and the 
amended regulations.)  

The veterans claimed disabilities, other than asthmatic 
bronchitis, are not included in the above regulations, prior 
to or after the amended regulations.  Service connection 
connotes many factors, but basically, it means that the 
facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces or, if pre-
existing such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 141, 143 (1992).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 
C.F.R. § 3.303(b) (1998).  

Under the provisions of 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998), conditions 
such as diabetes mellitus, chronic cardiovascular disease, 
including hypertension, may be presumed to have been incurred 
during the veterans period of active military duty, if it 
becomes manifest to a compensable degree within the first 
year after service.  In addition, 3.303(d) (1998), provides 
that service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  These regulations are 
applicable to the veterans other claimed residuals of 
mustard gas exposure.  


Factual Background

Much of the information below was provided in the Boards May 
1995 and is repeated here for clarity.  

In conjunction with the appellants original claim for 
benefits, in March 1949 the RO requested the service medical 
records from the service department.  The following month the 
service department provided the available service medical 
records, which included copies of the entrance and separation 
examination, selected excerpts of sick reports and some 
treatment records.  These records do not appear to be 
complete, however.  There is an entry dated September 17, 
1943, indicating the veteran was in a chlorine gas chamber.  
There is no reference to any ill effects of this exposure.  
In response to a subsequent request by the RO, the National 
Personnel Records Center (NPRC) reported in February 1993 
that the service medical records were destroyed by fire in 
1973.  

Service medical records are sparse in this case.  Although 
the 1993 correspondence from the NPRC indicates missing 
service medical records were destroyed in a 1973 fire, the 
fact that the 1949 request did not produce a complete set of 
records indicates strongly that the records never were 
retired to the records repository.  As noted above, an 
induction to service examination dated April 1943 and 
extracts from sick reports for the period of May 1944 and 
June 1945 are of record, but do not contain any information 
establishing exposure to mustard gas.  A VA February 1949 
hospital treatment summary reflects that the veteran was 
hospitalized for gastrointestinal complaints which were 
apparently related to psychiatric problems.  It was noted, 
however, that he had dyshidrosis of the hands and feet.  
Additionally, there are several VA examinations post-service 
such as those of November 1949, and October 1954, however, 
the complaints therein largely relate to nervous conditions, 
skin conditions (breaking out on hands and feet), and stomach 
pain.  Nothing regarding mustard (or chlorine) gas testing is 
mentioned in those records. Several private records are also 
of record during this period which indicate complaints of 
nervousness, stomach pains, problems with tonsils, and skin 
conditions.  Once again, these records contain no incidental 
statements of medical history, complaints or findings 
relating to alleged mustard gas exposure, or ill effects of 
any exposure to chlorine gas.

Private medical records dated October 1988 through April 
1990, reflect that the veteran was treated during that time 
for asthmatic bronchitis, chronic anxiety, hypertension, 
diabetes, and obesity, and a private physician signed a 
statement that he had treated the veteran for these and other 
conditions since November 1988.  The veteran in a statement 
dated July 1990 asked that the statement be corrected to show 
that he had been receiving such treatment since March 1983.

A VA examination was conducted in June 1990.  The veteran was 
diagnosed with post-traumatic stress disorder (PTSD), 
bilateral hand eczema, and non-specific dermatitis of the 
scalp and upper extremities.  Nothing, even by history, was 
mentioned during the examination of mustard gas exposure, or 
ill effects of chlorine gas exposure.  It is noted that the 
veteran had not yet claimed entitlement to service connection 
for mustard gas exposure, and that this examination was 
conducted in conjunction with his PTSD and skin condition 
claims.

In November 1992 the veteran requested that his claims for 
entitlement to service connection for residuals caused by 
exposure to mustard gas be "reopened".  It actually appears 
that this is the first time service connection for these 
issues was raised, although the veteran had previously 
claimed service connection for a nervous condition evaluated 
as PTSD, and skin condition, obesity, and diabetes, secondary 
to the nervous condition.  The veteran is currently service- 
connected for PTSD, evaluated as 50 percent disabling 
effective from April 1990, however, the secondary claims were 
denied.  He submitted a statement from a private physician 
dated October 1992 which showed on physical examination a 
freely movable mass of about 2 x 4 centimeters posterior to 
the axilla.  The veteran was diagnosed with chronic anxiety, 
diabetes mellitus Type II, hypertension, a large lump 
posterior to the axilla on the left, ecchymosis, and 
asthmatic bronchitis, largely by history.

In regard to claimed mustard gas exposure, the veteran has 
indicated in a statement received by the RO in January 1993 
that he was exposed to mustard gas while assigned to Camp 
Wallace in Texas.  He maintains that 36 mustard gas tests 
were conducted, occurring during basic training in March, 
April, and May of 1943.

Also in January 1993, the RO requested that a search for 
records at the NPRC in St. Louis, Missouri be conducted.  The 
NPRC replied in early February 1993 that the service medical 
records were not available due to a fire which destroyed 
records in 1973.  NPRC did ask that Form 13055, "Request for 
Information to Reconstruct Medical Data" be completed and 
returned to them.  It does not appear that this action was 
ever carried out, considering that the rating determination 
was rendered in early February, shortly following receipt of 
NPRC's reply, and demonstrated by a blank Form 13055 of 
record.  

The RO reviewed the veteran's claims and in a February 1993 
rating determination denied the claim.  Evidence including 
the private physician's statement of October 1992 and the 
veteran's January 1993 statement was considered.  The RO 
denied the claim reasoning that he was not shown to have been 
exposed to mustard gas at a recognized mustard gas site, and 
added that he was most likely exposed to tear gas.  

In April 1993, the veteran filed a Notice of Disagreement 
with the RO's rating decision.  He indicated that he believed 
that a VA examination was required to assist in 
substantiating his claims.

In the May 1995 remand decision, the Board noted that the 
evidence at that time did not contain any official 
verification which substantiated the veterans claim that he 
was exposed to mustard gas during service, nor any medical 
opinion to the effect that the veterans reported 
disabilities were caused by inservice exposure to mustard 
gas.  The development requested included further efforts to 
obtain service medical records, post service medical records, 
and verification of mustard gas exposure.  The veteran was to 
be afforded a VA examination in order to ascertain the 
presence of any residuals of the claimed inservice exposure 
to mustard gas, or the confirmed exposure to chlorine gas.  
The examining physician to was provide an opinion as to the 
likelihood that any claimed disability now present is 
etiologically related to the claimed inservice mustard gas 
exposure or the confirmed chlorine gas exposure.  

Post Remand Development

Upon VA examination in October 1995, the veteran said that he 
was exposed to mustard gas and other gases in service.  He 
wore protective gear and everything was covered except for 
his hands.  He reported the onset of diabetes approximately 
30 years earlier and hypertension of 40 years.  He reported 
the excision of a lesion of the posterior right shoulder in 
the mid 1990s.  Following physical examination, the examining 
physician opined that the veterans asthmatic bronchitis and 
vitiligo could possibly be related to exposure to mustard 
gas.  The examining physician stated that he/she was not 
aware of any of his other claims possibly related.  An 
oncology consult found no evidence of a hematologic disorder.  

In a January 1996 reply to another attempt by the RO to 
obtain service record regarding the veteran, the NPRC 
provided excerpts from daily sick reports from Btry D 124 
AAA Gun Bn (Mbl) for periods in 1943 and 1944.  These 
records are silent as to reason for illnesses, and it is 
noted that the appellant remained on duty without admission 
for care.  

In an April 1998 statement, a private physician reported that 
the veteran had vitiligo on both hands which developed very 
soon after exposure to mustard gas while in service.  It was 
his opinion that this skin disorder was secondary to this 
exposure.  

In a May 1998 statement, a fellow serviceman attested to the 
fact that he served in the United States Army with the 
appellant.  He recalled that on several occasions, during 
training, they were required to go through a gas chamber.  
As part of the gas chamber training, they were required to 
remove their masks and state their name, rank, and serial 
number.  Regardless of any type of physical reaction their 
bodies experienced, they were not allowed to leave until the 
training exercises were completed.  He reported that they 
were exposed to various types of gases during the training.  
He recalled that there were several members of his platoon 
that required medical treatment.  He added that when he 
returned home after being discharged, the veteran had a 
pigment skin problem on his hands.  He said that the veteran 
told him that the skin problem started after going through 
the mustard gas chamber during training.  

Also added to the record were private records dated from 1988 
through 1997.  These documents show treatment essentially for 
gastrointestinal problems or ischemic heart disease, but 
additional diagnoses included hypertension and diabetes 
mellitus.  A private physician reported in an August 1998 
statement that the veteran medical diagnoses included post-
traumatic stress disorder (PTSD), long-standing diabetes 
mellitus, status post bypass surgery in 1994, colon resection 
for diverticular bleeding, and peripheral neuropathy from his 
diabetes.  He had also been diagnosed with hypertension.  A 
VA September 1998 examination report essentially reflects 
psychological clinical findings that are not pertinent to the 
claims currently before the Board, but does note that the 
veterans medical history includes hypertension, and history 
of diabetes mellitus and heart surgery.  

In response to requests from the RO, responses were received 
from the following departments, agencies, command groups, 
etc.  

The U.S. Army Medical Research and Material Command and the 
Office of the Deputy Chief of Staff for Regulatory Compliance 
and Quality Human Use Review and Regulatory Affairs reported 
in a document dated and received in August 1997 that a search 
of their mustard gas exposure participant research records 
and psychotropic participant research records was negative as 
the veterans name was not listed a research participant in 
either roster.

In correspondence received from the Department of Defense 
Manpower Data Center dated and received in February 1998, it 
was noted that that department maintained a database of 
confirmed and/or possible exposure during World War II to 
mustard gas and Lewisite during testing programs, production, 
storage or transportation.  The veterans name was not in the 
database.  It was noted that the names of the other 
servicemen provided with the veterans name were also not in 
the database.  It was specifically pointed out that while 
mustard gas testing was conducted at various sites during 
World War II, Camp Wallace, Texas, was not a site for such 
testing.  It was pointed out that many veterans believed that 
they were involved in mustard gas testing when actually they 
participated in routine chemical warfare defense training.  
Documentation was not maintained on this training because it 
was conducted as a part of basic and unit training.  It was 
noted that the exposure description contained in the letter 
provided to this department regarding the veterans inservice 
experiences was consistent with gas mask training.  Chemical 
agent research had not indicated a causal relationship 
between training exercises and adverse health conditions.  

In correspondence dated in February 1998 and received the 
following month from the U.S. Army Chemical and Biological 
Defense Command, it was reported that they had no information 
related to the veteran as they maintained no personnel or 
service medical records regarding former military personnel.  
They also had no information related to mustard agent being 
sprayed at Camp Wallace.  It was noted, however, that the 
veteran was probably recalling a standard training event used 
in basic training.  As to the veterans reference to a gas 
chamber, it was noted that these chambers used tear gas or 
chlorine.  It was part of the exercise to have troops enter 
the chamber and remove their mask or lift it away from the 
face.  This allowed them to experience the effects of tear 
gas (or chlorine) and impressed upon them the fact that the 
gas mask did protect them.  It was noted that exposure to 
tear gas and chlorine, in some individuals, caused a slight 
skin irritation, nausea, and/or vomiting.  Reference to hikes 
was possibly reference to a training event that involved the 
use of overhead spray of tear gas or a mustard agent 
simulant.  This simulant was used as it was helpful in 
teaching soldiers what to look for (signs of contamination) 
in the field.  

(NOTE:  Based on the foregoing search and development 
efforts, the Board finds that the RO has expended sufficient 
efforts to obtain alternative forms of service medical 
records.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) (VA 
has an obligation to search for alternative medical records 
when service medical records are presumed destroyed); Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990) (VA has a 
statutory duty to assist the veteran in obtaining military 
records).)  



Analysis

As indicated above, the veterans claimed mustard gas 
exposure was not corroborated through official channels.  In 
fact, the Department of Defense Manpower Data Center 
specifically noted that mustard gas testing was not performed 
at Camp Wallace, Texas, where the veteran reports that his 
exposure occurred.  The department provided a scenario 
regarding a training exercise (that did not actually involve 
mustard gas exposure, but rather tear or chlorine gas) which 
might explain the veterans belief that he was exposed to 
mustard gas.  

The Board has considered alternative forms of verification, 
including the letter submitted by the veterans service 
comrade from May 1998.  This statement, however, does not 
provide a specific date as to exposure to mustard gas or any 
other gas, nor does it indicate whether the veteran was 
actually exposed to mustard gas or any other gas.  This lay 
statement does not corroborate the veterans claim of mustard 
gas exposure while in service.  Consequently, no persuasive 
evidence of mustard gas exposure has been submitted.  

The record shows that the veteran has current manifestations 
of asthmatic bronchitis, diabetes mellitus, hypertension, a 
large lump posterior to the axilla, and vitiligo of the 
hands.  Available service records do not reflect complaint of 
or treatment for any of these disorders during service.  
Further the excerpts from the daily sick reports from 1943 
and 1944 show treatment on numerous occasions, but it is not 
indicated what he was seen for.  None of these disorders were 
clinically noted until several years after service.  The 
first disorder on appeal to be noted was a skin problem in 
1949.  Asthmatic bronchitis, diabetes mellitus, and a lump 
posterior to the axilla were diagnosed many years subsequent 
as indicated in the factual summarization above.  

Additional postservice records reflect a VA physicians 
opinion that the appellants asthmatic bronchitis and 
vitiligo of the hands could possibly be caused by his 
exposure to mustard gas, and a private physicians report 
that the skin disorder is secondary to exposure to mustard 
gas.  While these examiners opinions purport to show a 
causal link between the veteran's asthmatic bronchitis and 
vitiligo and his claimed exposure to mustard gas in service, 
these conclusions appear to be predominantly based on a 
history provided by the veteran.  Again, as pointed out 
earlier, the record is quite convincing that the veteran was 
not exposed to mustard gas in service.  A physicians opinion 
regarding the etiology of a disorder can be no better that 
the facts alleged by the veteran.  Black v. Brown, 5 Vet. 
App. 178, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  A lay history is not transformed into competent 
medical evidence merely because the transcriber happens to 
be a medical professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Thus, the medical opinions which ascribe a 
causal relationship between the veterans claimed service 
mustard gas exposure and current pulmonary and skin disease 
as results thereof are of little or no probative value.  
Hayes v. Brown, 5 Vet. App. 60 (1993).  Of much more 
probative value is the Department of Defenses correspondence 
regarding the veterans alleged inservice exposure to mustard 
gas.  Specifically, they noted that mustard gas testing was 
not conducted at the site of the alleged exposure (Camp 
Wallace, Texas).  Moreover, the VA physician found no causal 
connection between the veterans other disorders on appeal 
and exposure to mustard gas.  

Additionally, a relationship between any of the disorders on 
appeal and exposure to any other gas was not indicated at the 
December 1995 VA examination, and it is noted that the 
Department of Defense reported in their letter of February 
1998 that chemical agent research had not indicated a causal 
relationship between training exercises and adverse health 
conditions. 

In summary, the record does not support a finding that the 
veteran was exposed to mustard gas during service, and there 
is no persuasive medical evidence linking the veterans 
asthmatic bronchitis, diabetes mellitus, hypertension, a 
large lump posterior to the axilla, and vitiligo of the 
hands, to exposure to any other gas, (e.g. chlorine gas) 
during service or to any inservice injury or disease.  
Accordingly, the preponderance of the evidence is against the 
veterans claim of entitlement for asthmatic bronchitis, 
diabetes mellitus, hypertension, a large lump posterior to 
the axilla, and vitiligo of the hands.  The Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veterans claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for asthmatic bronchitis, diabetes 
mellitus, hypertension, a large lump posterior to the axilla, 
and vitiligo of the hands, as secondary to mustard gas or 
other gas exposure is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
